Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 1 of 7 PageID: 183



 NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

 RONALD H. TUTTLE,                   :    CIV. NO. 20-2523 (RMB-KMW)
                                     :
                       Plaintiff,    :
                                     :
          v.                         :         OPINION
                                     :
 UNITED STATES OF AMERICA,           :
                                     :
                       Defendant     :


          This matter comes before the Court upon Plaintiff’s motions

 for default judgment and preliminary injunctive relief (Dkt. Nos.

 33, 34) in this action under the Federal Tort Claims Act.          For the

 reasons discussed below, the Court denies Plaintiff’s motions.

 I.       BACKGROUND

          Plaintiff, Ronald H. Tuttle, a prisoner confined in the

 Federal Correctional Facility in Oakdale, Louisiana, acting pro

 se, filed this Federal Tort Claim action on March 9, 2020. (Compl.,

 Dkt. No. 1.) Upon receipt of the filing fee, the Court permitted

 the complaint to proceed, after screening for dismissal pursuant

 to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c)(1). (Order, Dkt. No.

 19.) On December 11, 2020, Plaintiff submitted a summons returned

 as executed on the United States’ Attorney’s Office. (Dkt. No.

 31.) 1



 1   Proper service on the United States of America requires a party
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 2 of 7 PageID: 184



 II.   DISCUSSION

       A.   Motion for Default Judgment

       Obtaining     a   default   judgment   is   a   two-step   process.

 Sourcecorp Inc. v. Croney, 412 F. App'x 455, 458 (3d Cir. 2011).

 First, a party must seek entry of default by the Clerk of Court

 under Federal Rule of Civil Procedure 55(a), which provides:

            when a party against whom a judgment for
            affirmative relief is sought has failed to
            plead or otherwise defend, and that failure is
            shown by affidavit or otherwise, the clerk
            must enter the party's default.

 Second, a party must apply to the court to convert the default




 to:
            (A)(i) deliver a copy of the summons and of
            the complaint to the United States attorney
            for the district where the action is brought-
            -or to an assistant United States attorney or
            clerical employee whom the United States
            attorney designates in a writing filed with
            the court clerk—or

                    (ii) send a copy of each by registered or
                    certified mail to the civil-process clerk
                    at the United States attorney's office;

            (B) send a copy of each by registered or
            certified mail to the Attorney General of the
            United States at Washington, D.C.

 Fed. R. Civ. P. 4(i)(A), (B). Plaintiff has not shown that he sent
 a copy of the summons and complaint to the Attorney General of the
 United States by registered or certified mail, addressed to:
 Attorney General, U.S. Department of Justice, 950 Pennsylvania
 Avenue, NW Washington, DC 20530-0001. If Plaintiff has not done
 so, he will need to seek an extension of time, under Federal Rule
 of Civil Procedure 4(m), to complete service upon the United
 States.
                                      2
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 3 of 7 PageID: 185



 into a default judgment. Fed. R. Civ. P. 55(b)(2). When default

 judgment is sought against the United States, the claimant “must

 establish a claim or right to relief by evidence that satisfies

 the court.” Fed. R. Civ. P. 55(d).

      Plaintiff did not obtain a default from the Clerk prior to

 seeking default judgment with the Court. Therefore, the Court will

 deny Plaintiff’s motion for default judgment. Additionally, the

 Court notes that Plaintiff did not submit evidence to establish

 his right to relief on his claim against the United States, which

 is also a prerequisite to default judgment.

              B.   Motion for Preliminary Injunctive Relief

      Plaintiff’s complaint contains one claim under the Federal

 Tort Claims Act for an alleged incident of assault on Plaintiff by

 a staff member, on December 16, 2018, at FCI Fort Dix. (Compl.,

 Dkt. No. 1 at 3.) For relief, Plaintiff requested money damages

 and immediate release from prison. (Id. at 4.) Plaintiff filed a

 motion for a preliminary injunction on January 21, 2021. (Mot. for

 Prelim. Inj., Dkt. No. 34.) Plaintiff is presently incarcerated in

 the Federal Correctional Institution in Oakdale, Louisiana (“FCI-

 Oakdale”). He seeks the following injunctive relief: (1) to provide

 Plaintiff with ten regular envelopes per week or permit him to buy

 one box of regular envelopes from the commissary per week because

 staff   at   Oakdale   are   retaliating   against   him   by   withholding

 envelopes because he filed a lawsuit in Shreveport; (2) order FCI

                                      3
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 4 of 7 PageID: 186



 Oakdale and the Bureau of Prisons Designation and Computation

 Center to correct Plaintiff’s home confinement date; (3) release

 Plaintiff because he requires outside medical care for a lump on

 his nose, which he fears is cancerous; (4) release Plaintiff

 because he has medical conditions that put him at risk of severe

 illness if he is infected with COVID-19 in prison.

            1.     Standard of Law

      Federal Rule of Civil Procedure 65(a)-(b)(1) provides:

            (a) Preliminary Injunction.

                 (1)   Notice.  The  court  may  issue  a
                 preliminary injunction only on notice to
                 the adverse party.

                 (2) Consolidating the Hearing with the
                 Trial on the Merits. Before or after
                 beginning the hearing on a motion for a
                 preliminary injunction, the court may
                 advance the trial on the merits and
                 consolidate it with the hearing. Even when
                 consolidation is not ordered, evidence that
                 is received on the motion and that would be
                 admissible at trial becomes part of the
                 trial record and need not be repeated at
                 trial. But the court must preserve any
                 party's right to a jury trial.

            (b) Temporary Restraining Order.

                 (1) Issuing Without Notice. The court may
                 issue a temporary restraining order without
                 written or oral notice to the adverse party
                 or its attorney only if:

                   (A) specific facts in an affidavit or a
                   verified complaint clearly show that
                   immediate and irreparable injury, loss,
                   or damage will result to the movant
                   before the adverse party can be heard in

                                      4
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 5 of 7 PageID: 187



                    opposition; and

                    (B) the movant's attorney certifies in
                    writing any efforts made to give notice
                    and the reasons why it should not be
                    required.

       The   same   four-factor     test       is   applied     to   requests    for   a

 temporary restraining order or a preliminary injunction.                     See e.g.

 Opticians Ass’n of America v. Independent Opticians of America,

 920 F.2d 187, 191-92 (3d Cir. 1990) (preliminary injunction);

 DePinto v. Bayonne Bd. of Educ., 514 F.Supp.2d 633, 636 (D.N.J.

 2007)(temporary      restraining    order).         The    movant     must     produce

 sufficient    evidence     that   all     four     factors      favor   preliminary

 relief.     Opticians Ass’n of America, 920 F.2d at 192.                     The four

 factors are:

              “[1] the likelihood that the applicant will
              prevail on the merits at final hearing; [2]
              the extent to which the plaintiffs are being
              irreparably harmed by the conduct complained
              of; [3] the extent to which the defendants
              will   suffer   irreparable   harm   if   the
              preliminary injunction is issued; and [4] the
              public interest.” Bill Blass, Ltd. v. Saz
              Corp., 751 F.2d 152, 154 (3d Cir. 1984).

 Id.

       “The purpose of a preliminary injunction is merely to preserve

 the relative positions of the parties until a trial on the merits

 can be held.”      University of Texas v. Camenisch, 451 U.S. 390, 395

 (1981).     “Preliminary    injunctive         relief     is   an    ‘extraordinary

 remedy, which should be granted only in limited circumstances.’”


                                           5
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 6 of 7 PageID: 188



 Ferring Pharmaceuticals, Inc. v. Watson Pharmaceuticals, Inc., 765

 F.3d 205, 210 (3d Cir. 2014)(quoting Novartis Consumer Health,

 Inc. v. Johnson & Johnson–Merck Consumer Pharm. Co., 290 F.3d 578,

 586 (3d Cir. 2002) (quotation marks omitted)). The movant bears

 the burden of proof. Id.

               2.     Analysis

         The injunctive relief sought by Plaintiff has nothing to do

 with the tort claim against the United States for the alleged

 assault by a corrections officer at FCI Fort Dix. Plaintiff is no

 longer incarcerated at FCI Fort Dix. Preliminary injunctive relief

 is not a tool for prisoners to use to regulate “in every way, every

 day, the terms and conditions of plaintiff's confinement simply

 because they are ‘in court’ and regardless of the relation of the

 activity desired to be stopped with the claim in the complaint.”

 Muhammad v. Director of Corrections, No. CIV S-07-0375 GEB GGH P,

 2009 WL 161075, at *1 (E.D. Ca. Jan. 22, 2009). Plaintiff cannot

 establish the likelihood of success on the merits of his claims by

 raising       new,   unrelated    claims.    Therefore,    the   Court    denies

 Plaintiff’s motion for a preliminary injunction.

         The Court notes that Plaintiff could potentially bring a

 habeas claim under 28 U.S.C. § 2241 in his district of confinement

 based    on    an    alleged    error   in   his   home   confinement    release

 date. Additionally, if he has not already done so, Plaintiff

 has an option to seek early release from his sentencing

                                          6
Case 1:20-cv-02523-RMB-KMW Document 35 Filed 02/18/21 Page 7 of 7 PageID: 189



 court based on the         risk posed to him by COVID-19             in   FCI-
 Oakdale, pursuant to       18 U.S.C. § 3582(c)(1)(A)(i).


 III.     CONCLUSION

        For the reasons discussed above, the Court denies Plaintiff’s

 motion     for   default   judgment   and   motion   for   a   preliminary

 injunction.



 An appropriate order follows.



 Dated: February 17, 2021
                                           s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge




                                       7
